Case 1:21-cr-00292-RCL Document 48 Filed 05/12/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v. Case No. 1:21-er-292-RCL

CHRISTOPHER WORRELL,

Defendant.

 

ORDER
Before the Court is the Defendant’s Emergency Motion [47] for Reconsideration.
The parties are ORDERED to appear before the Court for a hearing on the motion at
10:00 a.m. on Friday, May 14, 2021. The hearing shall proceed by videoconference for the parties.
Public access will be available by teleconference line (Toll Free Number: 888-636-3807 / Access

Code: 6967853).

Any written opposition to the motion shall be filed by 5:00 p.m. on Thursday, May 13,

2021.
IT ISSO ORDERED.

Laune. (Hodect

Pa . a‘
Date: S/S] Royce C. Lamberth
United States District Judge
